Case: 17-14354   Date Filed: 08/21/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14354
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 4:15-cv-01576-JEO



NATASHA L. SMITHERMAN,

                                                           Plaintiff-Appellant,

                                 versus

DECATUR PLASTICS PRODUCTS INC,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (August 21, 2018)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 17-14354     Date Filed: 08/21/2018    Page: 2 of 4


      Natasha Smitherman, through counsel, filed an employment discrimination

complaint against her former employer, Decatur Plastics Products Inc.’s (Decatur

Plastics), alleging race discrimination and retaliation, in violation of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2, 2000e-3(a), and 42 U.S.C.

§ 1981. A magistrate judge granted Decatur Plastics’ motion for summary

judgment, finding that Smitherman failed to present a prima facie case of racial

discrimination or retaliation. Smitherman now appeals, proceeding pro se. Upon

thorough review of the briefs and the record, we affirm.

                                           I.

      We review de novo the district court’s grant of summary judgment and apply

the same standard used by the district court. Burton v. Tampa Hous. Auth., 271
F.3d 1274, 1276 (11th Cir. 2001).

                                           II.

      “When an appellant fails to challenge properly on appeal one of the grounds

on which the district court based its judgment, he is deemed to have abandoned any

challenge of that ground, and it follows that the judgment is due to be affirmed.”

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).

      We will not consider an issue that a party failed to raise in the district court

unless: (1) the issue involves a pure question of law and refusal to consider it

would result in a miscarriage of justice; (2) the party had no opportunity to raise


                                           2
               Case: 17-14354     Date Filed: 08/21/2018     Page: 3 of 4


the issue below; (3) the interest of substantial justice is at stake; (4) the proper

resolution is beyond any doubt; or (5) the issue presents significant questions of

general impact or of great public concern. Access Now, Inc. v. Sw. Airlines Co.,

385 F.3d 1324, 1331–32 (11th Cir. 2004).

      Pro se pleadings are held to a less stringent standard than those drafted by

attorneys and are thus liberally construed. Evans v. Georgia Reg’l Hosp., 850 F.3d
1248, 1253 (11th Cir.), cert. denied, 138 S. Ct. 557 (2017). However, liberal

construction of pro se pleadings “does not give a court license to serve as de facto

counsel for a party, or to rewrite an otherwise deficient pleading in order to sustain

an action.” Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir.

2014) (quotation marks omitted).

      On appeal, Smitherman claims in her issue statement that she is challenging

the magistrate judge’s determination that she failed to make out prima facie claims

of racial discrimination and retaliation under Title VII and 42 U.S.C. § 1981. She

also states that the magistrate judge erred by “not properly evaluating evidence.”

But in her brief, Smitherman does not address the magistrate judge’s holdings or

provide any legal arguments for how the magistrate judge erred. She puts forth

various factual assertions and lists numerous case citations, but does not provide

any context for these citations or direct them toward any particular issue. “We

have long held that an appellant abandons a claim when he either makes only


                                            3
              Case: 17-14354     Date Filed: 08/21/2018   Page: 4 of 4


passing references to it or raises it in a perfunctory manner without supporting

arguments and authority.” Sapuppo, 739 F.3d at 681. Even liberally construed,

Smitherman’s brief fails to challenge, or even reference, any of the magistrate

judge’s specific, multiple grounds for his grant of summary judgment.

Smitherman provides no arguments or authority to support her claim that the

magistrate judge erred in granting Decatur Plastics’ motion for summary judgment,

and therefore has abandoned that claim. See Singh v. U.S. Atty. Gen., 561 F.3d
1275, 1278 (11th Cir. 2009) (per curiam) (“[A]n appellant’s simply stating that an

issue exists, without further argument or discussion, constitutes abandonment of

that issue and precludes our considering the issue on appeal.”).

      Finally, to the extent that Smitherman’s brief could be read to raise

challenges to the magistrate judge’s handling of certain evidence, she failed to

raise these challenges before the magistrate judge and cannot raise them for the

first time on appeal. See Access Now, 385 F.3d at 1331–32. Accordingly, we

must affirm the magistrate judge’s order.

      AFFIRMED.




                                            4